Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Effective Filing Date
The earliest disclosure of material necessary to support present claims 1 or 11 appears to have been the filing of Application 16/012,370 on June 19, 2018; therefore that date is considered to be the effective filing date of the invention.  In view thereof, Barnes et al. (US 2019/0381564), which has a priority date of June 19, 2018, is not considered to be prior art in the present case.

                                 Information Disclosure Statements
The Examiner acknowledges receipt of the lengthy information disclosure statements filed  July 16, 2021 and February 10, 2022  citing a total of  364    references.  There is no requirement that applicants explain the materiality of English language references.  However the cloaking of a clearly relevant reference in a long list of references may not comply with applicants’ duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.  An applicant’s duty of disclosure of material and information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner.  Accordingly, the Examiner has considered these references in the same manner as references encountered during a normal search of Office search files; see MPEP 609.05(b).  See also MPEP section 2004, paragraph 13.

      Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	The preamble of each of claims 1 and 11 states that the claimed method is directed to modifying at least one of particle shape or microstructure of a feedstock.  However, the claims further require both spheroidizing particles of the feedstock and creating spheroidized particles that have a different phase structure than the feedstock.  In other words, the claims appear to require modifying both particle shape and microstructure.  Clarification is required as to what step(s) or action(s) are required to be carried out in a method within the scope of the instant claims.  Claims 1 and 11 and all claims dependent thereon (either directly or indirectly) are thus rejected under this statute.

				Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,987,735. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and those of the ‘735 patent are directed to a method that includes melting particles of a titanium feedstock in a plasma to spheroidize the particles and setting and applying certain cooling process parameters to create spheroidized particles, the spheroidized particles having a different microstructure than that of the feedstock.  The actual process parameters as well as the initial and final microstructures are the same in both the instant claims and the ‘735 claims.  The particle size of the feedstock is identical in both sets of claims; compare instant claims 2 or 12 with ‘735 claims 3 or 15.  Further, the limitations regarding two regions with different microstructures as recited in instant claims 8-10 and 18-20 are recited in claims 10-12 and 22-24 of the ‘935 patent.
The present claims and the ‘935 claims differ in that the ‘935 claims require certain limitations not recited in the instant claims, e.g. with respect to temperature and exposing to an inert gas.  However, the examiner submits that one carrying out a method as defined in the ‘935 claims would in fact carry out a method in accord with the instant claims.  Because of the substantial overlap between the method as presently claimed and that defined in the ‘935 claims, no patentable distinction is seen to exist therebetween.

			Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art cited above.  In particular, none of the cited art appears to disclose or suggest a method as claimed and in which the feedstock has an α-phase structure and the spheroidized particles includes a β-phase structure, or in which the feedstock has a single phase structure and the spheroidized particles have a multiphase structure.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        July 13, 2022